      CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                                  File No. 19-CR-303
                                                               (SRN/KMM)
                   Plaintiff,

 v.                                                     ORDER ADOPTING R&R

 Patrick Lloyd Henry,

                Defendant.


Allen A. Slaughter, Jr., United States Attorney’s Office, 300 South 4th St., Ste. 600,
Minneapolis, MN 55415, for the Government

Thomas H. Shiah, Law Offices of Thomas H. Shiah, Ltd., 331 2nd Ave. S., Ste. 705,
Minneapolis, MN 55401, for Defendant


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the Objections [Doc. No. 50] filed by Defendant

Patrick Lloyd Henry to Magistrate Judge Katherine M. Menendez’s May 20, 2020 Report and

Recommendation (“R&R”) [Doc. No. 48]. In the R&R, Magistrate Judge Menendez

recommended that Defendant’s Motion to Suppress Statements [Doc. No. 22] and his Motion

to Suppress Evidence [Doc. No. 23] be denied. For the reasons set forth below, Henry’s

Objections are overruled, the Court adopts the R&R, and denies Henry’s Motion to Suppress

Statements, and his Motion to Suppress Evidence.
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 2 of 14




   I.      BACKGROUND

           A. Factual Background

        Henry is charged with one count of being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). (Indictment [Doc. No. 10] at 1–2.) As set forth in

the R&R, the charge stems from a traffic stop that occurred at approximately 3:15 a.m. on

March 12, 2019, in Rochester, Minnesota. (R&R at 1.) At that time, Rochester Police

Department Officer Jake Matz observed an Oldsmobile Cutlass Sierra travel in a circuitous

pattern, in a primarily residential neighborhood that was otherwise “very quiet” at that time

of day. (Id.) His suspicions aroused, Officer Matz decided to follow the vehicle. (Id.) In

light of their relative positions and his own rate of speed, the officer believed that the Cutlass

Sierra was speeding and attempting to evade contact with the police. (Id. at 2.) After briefly

losing sight of the vehicle, Officer Matz caught up with it as the driver pulled over to the curb

and parked. (Id.)

        Due to this driving behavior, the rate of speed, the place and time of day, and the

vehicle’s strange route, Office Matz became “highly suspicious” that the occupants of the

Cutlass Sierra were attempting to evade police contact. (Id.) He activated his lights and siren

and initiated a traffic stop. (Id.) Michael Kochen, the driver, admitted that he did not have a

valid driver’s license or insurance. (Id.) Henry was sitting in the front passenger’s seat. (Id.)

        While speaking with Kochen, Officer Matz observed that the interior of the vehicle

was in poor condition, a suspected digital scale was on the floorboard of the driver’s area,

Kochen and Henry were smoking cigarettes, and glue sticks were in the vehicle—all of which

made Officer Matz suspicious of drug-related activity. (Id. at 2–3.)

                                                2
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 3 of 14




       After confirming Kochen’s prior convictions for driving without insurance, and his

current lack of insurance, Officer Matz decided to arrest Kochen. (Id. at 3.) During a search

incident to the arrest, Officer Matz found a jar containing approximately 5 grams of marijuana

on Kochen’s person. (Id.) He then searched the car for evidence of narcotics. (Id.)

       Meanwhile, as Officer Matz arrested Kochen, Henry asked another officer, Officer

Dezell, several times if he was under arrest and could call for a ride. (Id.) Approximately six

minutes after Officer Matz informed Kochen that he was under arrest, Officer Dezell asked

Henry to exit the Cutlass Sierra. (Id.) In the intervening time, Kochen was handcuffed, taken

to Officer Matz’s squad car, searched incident to arrest, and secured in the back seat of the

squad car. (Id.)

       While exiting the Cutlass Sierra, Henry removed his winter coat, pulled a sweatshirt

from the coat, and left both items on the seat.        (Id.)   Because the temperature was

approximately 17 degrees Fahrenheit, Officer Dezell asked Henry if he wanted to wear his

coat. (Id.) Henry confirmed that he did not. (Id.) Officers conducted a pat search of Henry

for purposes of officer safety. (Id.)

       The officers also searched the car, with Henry standing outside. (Id. at 4.) Because of

the cold temperature, Officer Matz directed Henry to sit in the squad car. (Id.) Shortly

thereafter, Officer Loken picked up Henry’s coat from the seat of the Cutlass Sierra and found

a loaded firearm and magazine inside it. (Id.) After checking Henry’s criminal history and

finding that he had a felony record, Officer Matz placed him under arrest. (Id.)

       Officers found other contraband in the vehicle, including seven bags of

methamphetamine, each weighing between 23 and 28 grams, which were found under the

                                              3
        CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 4 of 14




sweatshirt that had been under Henry’s coat. (Id.) The officers also found additional empty

baggies and digital scales. (Id.)

         On November 7, 2019, the Government filed a criminal complaint against Henry, and

a warrant for his arrest was issued. (Id.) Because he had been in custody in Rochester,

Minnesota on state charges arising from the same events, Investigator Kelly McMillin

transported Henry from the Olmsted County Jail in Rochester to St. Paul. (Id.) At the

beginning of the trip, Investigator McMillin read Henry his Miranda rights, then told him that

they could talk during the drive, if Henry wished. (Id.) Henry indicated that he understood

his rights and continued to speak with McMillin. (Id.) As relevant here, during their

conversation, Henry asked Investigator McMillin to identify the charges for which he was

being transported to federal court. (Id.) Investigator McMillin stated that Henry was being

charged as an Armed Career Criminal. (Id.) The following discussion ensued:

         Mr. Henry: What’s that?

         Investigator McMillin: It means you have an extensive criminal history and
         involvement with firearms.

         Mr. Henry: What the hell does that mean?

         Investigator McMillin: What does that mean?

         Mr. Henry: They’re trying to charge me with Armed Career Criminal?

         Investigator McMillin: Yeah, they’re—that’s what the prosecutor’s charged
         you with, correct.

(Id.)




                                              4
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 5 of 14




           B. R&R

       In the R&R, Magistrate Judge Menendez addressed Henry’s motion to suppress the

evidence seized during the March 2019 traffic stop, as well as his motion to suppress the

statements made during the November 8, 2019 car trip from Rochester to St. Paul. Magistrate

Judge Menendez found that the traffic stop was justified because Officer Matz had probable

cause to believe that the Cutlass Sierra was speeding. (Id. at 6.) In addition, she found that

he had reasonable, articulable suspicion to stop the vehicle based on the evasive driving

behavior, the speeding in response to the presence of law enforcement, and the location and

time of day. (Id.)

       As to the extension of the stop and seizure of Defendant, Magistrate Judge Menendez

also found no Fourth Amendment violation. (Id. at 7.) She found that the relatively short

time period between the initial stop and the discovery of the firearm and methamphetamine

was not excessive, given the evolving circumstances known to the officers at the scene. (Id.)

Having determined that the initial stop and seizure were lawful, she rejected Henry’s fruit-of-

the-poisonous-tree argument, finding that the search of the vehicle and Henry’s coat were also

lawful. (Id. at 10.)

       Regarding the motion to suppress the statements made during the November 8, 2019

car ride, Magistrate Judge Menendez first found that the Sixth Amendment had not yet

attached, given that only a complaint had been filed. (Id. at 11–12.) And, regardless of

whether the right had attached, she found that Henry had lawfully waived his Miranda rights.

(Id. at 12–13.)



                                              5
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 6 of 14




            C. Objections

         In his Objections, Henry argues that he was subjected to an illegal traffic stop, and the

stop was unlawfully extended without justification. (Objs. at 1–5.) As to his November 8,

2019 statements, while he acknowledges Eighth Circuit authority that the Sixth Amendment

right to counsel does not attach with the filing of a complaint, he respectfully disagrees, and

argues that the right attached prior to his conversation with Investigator McMillin. (Id. at 5.)

In addition, he objects to the conclusion that he made a knowing waiver of his Miranda rights.

(Id. at 5–6.)

         In response to Henry’s Objections, the Government requests that the Court adopt the

R&R and deny Henry’s motions. (Gov’t’s Response [Doc. No. 51].)

   II.      DISCUSSION

         The district court must undertake an independent, de novo review of those portions of

the R&R to which a party objects and “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see

also D. Minn. L.R. 72.2(b)(3).

         A. Motion to Suppress Evidence

         As noted, Henry argues that because he was subjected to an illegal traffic stop, and his

seizure during the stop was unlawfully extended without justification, all evidence seized

during the stop should be suppressed. (Objs. at 1–5.)

         First, Henry asserts that there was insufficient evidence to support the magistrate

judge’s finding that the Cutlass Sierra was speeding. (Id. at 2.) The Court disagrees. As the

magistrate judge observed, any traffic violation provides probable cause to stop a vehicle.

                                                 6
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 7 of 14




United States v. Ramos-Caraballo, 375 F.3d 797, 801 (8th Cir. 2004). The determination of

whether probable cause for the stop existed is not made in hindsight, but is based on what an

officer reasonably believed at the time. See United States v. Sanders, 196 F.3d 910, 913 (8th

Cir. 1999). Furthermore, under Terry, an investigative stop does not violate the Fourth

Amendment if it is supported by reasonable suspicion that the person stopped is involved in

criminal activity. United States v. Arnold, 835 F.3d 833, 838 (8th Cir. 2016) (citing Terry v.

Ohio, 392 U.S. 1, 30 (1968)). If an officer can point to “specific and articulable facts” and

rational inferences drawn from those facts to support reasonable suspicion, a Terry stop is

valid. United States v. Davison, 808 F.3d 325, 329 (8th Cir. 2015) (citing Terry, 392 U.S. at

21). A court considers the totality of the circumstances to determine whether a Terry stop

was justified. Id.

       The totality of the circumstances here shows that the stop of the Cutlass Sierra was

supported by reasonable, articulable suspicion and probable cause. The Court rejects Henry’s

argument that Officer Matz could not have credibly believed that the Cutlass Sierra was

speeding. As the magistrate judge noted, Officer Matz testified that he had to travel over the

speed limit in order to keep up with the Cutlass Sierra, and still remained far behind it until it

eventually stopped. (R&R at 6.) In addition, the magistrate judge noted that video of the

Cutlass Sierra showed it actively pulling away from Officer Matz, and the sound of rapid

acceleration could be heard on the audio after the vehicle made a turn. (Id. at 6.)

       The Court likewise disagrees with Henry as to whether evasive driving provided

probable cause to support the stop. While Henry asserts that the car’s path was not illegal,

and merely consistent with the path taken by a driver trying to locate a house in an unfamiliar

                                                7
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 8 of 14




neighborhood, “police are entitled to be suspicious of vehicular movement that, while not

illegal, may be reasonably perceived as evasive.” United States v. Juvenile TK, 134 F.3d 899,

903 (8th Cir. 1998). Given the unusual route taken by the Cutlass Sierra, and the unusual

time of day, Officer Matz could reasonably perceive the movements of the vehicle as evasive.

Accordingly, the Court overrules Henry’s objection that the traffic stop was not supported by

probable cause.

       Next, Henry argues that even if the stop was supported by probable cause, the Court

should nevertheless reject the magistrate judge’s finding that the extension of Henry’s seizure

was constitutionally justified. (Objs. at 3.) He argues that “the mission of the traffic stop

concluded with the driver being placed under arrest for having no proof of insurance,” and

while Henry was lawfully seized during the duration of the stop, he should have been

permitted to leave when he requested to do so. (Id.) Henry contends that his requests to leave

occurred before officers discovered marijuana on Kochen, which is when the officers

determined that this was a narcotics investigation, requiring a vehicle search. (Id.)

       The Court disagrees. After officers stop a vehicle, they are entitled to investigate the

suspected traffic violation, as well as make “ordinary inquiries incident to the traffic stop,”

including checking the driver’s license, vehicle registration, and insurance. Rodriguez v.

United States, 575 U.S. 348, 355 (2015). A seizure prompted by the initial interest in

investigating a traffic violation may become unlawful if it is unnecessarily prolonged, see

Illinois v. Caballes, 543 U.S. 405, 407 (2005), but the duration of a seizure may be extended

if officers can identify specific and articulable facts that amount to a reasonable suspicion that

further investigation is warranted. United States v. Murillo-Salgado, 854 F.3d 407, 415 (8th

                                                8
     CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 9 of 14




Cir. 2017). Courts consider the totality of the circumstances when evaluating the existence

of reasonable suspicion and whether the duration of the stop is excessive. Id.

       As Magistrate Judge Menendez observed, early in the encounter with the Cutlass

Sierra, Office Matz observed what he suspected was a digital scale on the driver’s side

floorboard. (R&R at 7.) Combined with the evasive driving and the time of day, this gave

him reasonable suspicion to believe that criminal activity was underway, which permitted

him to extend the stop somewhat to further investigate potential narcotics activity.1

Moreover, as Magistrate Judge Menendez found, early in the stop, Officer Matz discovered

that Kochen lacked a valid license and insurance, which prompted him to arrest Kochen. (Id.

at 7–8.) During the search of Kochen, incident to arrest, Officer Matz discovered marijuana

on Kochen’s person. (Id. at 8.) The presence of marijuana, combined with the evasive driving

and digital scale, provided probable cause to search the Cutlass Sierra. United States v. Davis,

569 F.3d 813, 817–18 (8th Cir. 2009) (finding that discovery of drugs on the defendant’s

person provided probable cause to search the vehicle).



1
        The Court agrees with the magistrate judge in not crediting Officer Matz’s inferences
of drug-related activity based on his observation that Kochen and Henry were smoking, or
from the presence of glue sticks in the vehicle. (R&R at 8 n.1.) The Court likewise finds that
cigarette use may be innocent, and is unaware of a correlation between glue sticks and drug
use.
        Henry objects to Officer Matz’s testimony concerning the “torn up” condition of the
interior of the Cutlass Sierra, arguing that the condition is unrelated to a reasonable inference
of criminal activity, and he objects to Officer Matz’s testimony regarding Kochen’s
unwillingness to answer a question posed by Officer Matz, arguing that Kochen’s conduct is
unrelated to Henry. (Objs. at 4–5.) However, the magistrate judge did not rely on this
testimony in reaching her conclusions about probable cause—she merely noted the testimony
when recounting the factual background. (R&R at 2–3.) Accordingly, the Court does not
address it.
                                               9
    CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 10 of 14




       Henry objects, arguing that he was unlawfully detained despite his repeated requests

to leave. (Objs. at 3–4.) But a passenger may be lawfully detained with the driver during a

vehicle Terry stop. See Brendlin v. California, 551 U.S. 249, 257–58 (2007); Waters v.

Madson, 921 F.3d 725, 739 (8th Cir. 2019). The Court agrees with the magistrate judge that

Henry’s short detention while Kochen was removed from the car, handcuffed, and searched

did not violate his Fourth Amendment rights.

       While the “tolerable duration” of a police inquiry in the context of a traffic stop is

determined by the seizure’s “mission” of addressing the traffic violation and attending to

safety concerns, Rodriguez, 575 U.S. at 354, Kochen’s arrest did not complete the mission.

Safety issues required the police to continue to control the scene while Kochen was being

arrested. When there is more than one occupant in a vehicle, the potential sources of risk of

harm to police officers increase. United States v. Sanders, 510 F.3d 788, 789–90 (8th Cir.

2007) (citing Maryland v. Wilson, 519 U.S. 408, 410 (1997)).          The magistrate judge

acknowledged Officer Matz’s testimony that he would have let Henry go when he first

approached the car, but the magistrate judge found that releasing him would not have

addressed the underlying safety concerns: “[Officer Matz] ‘surely was not constitutionally

required to give [Mr. Henry] an opportunity to depart the scene after he exited the vehicle

without first ensuring that, in so doing, [he] was not permitting a dangerous person to get

behind [him].’” (R&R at 9 n.2) (quoting Arizona v. Johnson, 555 U.S. 323, 334 (2009)).

And, as Magistrate Judge Menendez noted, the circumstances here quickly evolved from the

moment Officer Matz first approached the car to when Henry requested to leave, after Officer

Matz had noticed the digital scale, and after Kochen was being arrested. (Id.)

                                             10
    CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 11 of 14




       Further, once the officers discovered marijuana in Kochen’s pocket, they had probable

cause to search the vehicle. See Davis, 569 F.3d at 817–18 (8th Cir. 2009). Certainly, they

were permitted to remove Henry from the vehicle at that point. See, e.g., Wilson, 519 U.S. at

410. The Court agrees with Magistrate Judge Menendez that in light of the presence of the

scale in plain sight, the marijuana found on Kochen’s person, the evasive driving through a

residential neighborhood in the middle of the night, the police had probable cause to believe

that Henry was involved in drug activity along with Kochen to justify his continued seizure

during the search of the car. Consequently, the time between the initial stop of the vehicle

and the search of the vehicle was not so long as to exceed the legal justification for the stop.

The Court therefore overrules Henry’s objection on this basis.

       Finally, the Court finds that the search of Henry’s jacket did not violate the Fourth

Amendment. As the magistrate judge noted, “If probable cause justifies the search of a

lawfully stopped vehicle, it justifies the search of every part of the vehicle and its contents

that may conceal the object of the search,” United States v. Ross, 456 U.S. 798, 825 (1982),

including a passenger’s personal belongings. Murillo-Salgado, 854 F.3d at 418 (citing

Wyoming v. Houghton, 526 U.S. 295, 302 (1999)). The Court further agrees with the

magistrate judge that even if Henry had been permitted to leave the scene, officers would

have still been permitted to search the vehicle, including the jacket, and would have

discovered its contents. To the extent that Henry objects on this basis, his objection is

overruled.




                                              11
    CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 12 of 14




         B. Motion to Suppress Statements

         Henry also objects to the magistrate judge’s recommendation that his motion to

suppress the November 8, 2019 statements be denied. (Objs. at 5–7.) He contends that he

did not make a knowing waiver of his rights, and that the statements were obtained through a

violation of a clear ethical obligation. (Id. at 6.)

         The Sixth Amendment right to counsel requires the presence of counsel at all critical

stages of the proceedings. Montejo v. Louisiana, 556 U.S. 778, 786 (2009). The Supreme

Court has found that the right does not attach until a defendant makes his initial appearance

in federal court. See Rothgery v. Gillespie Cty., Tex., 554 U.S. 191, 199 (2008) (stating that

the right to counsel “attaches at the initial appearance before a judicial officer”), and the

Eighth Circuit has ruled that it does not attach with the filing of a complaint under Federal

Rule of Criminal Procedure 3. See United States v. Moore, 122 F.3d 1154, 1155–56 (8th Cir.

1997).

         The magistrate judge correctly observed that Henry’s initial appearance in federal

court had not yet occurred at the time of his ride to St. Paul—only the complaint and arrest

warrant had been filed. (R&R at 11.) Accordingly, she found that Henry had no Sixth

Amendment right to counsel with respect to the federal charges contained in the November

7, 2019 criminal complaint. (Id.) While Magistrate Judge Menendez acknowledged that

Henry was in state custody on charges that were partly identical to the federal charges against

him, she declined to address whether the two offenses were sufficiently identical, such that

Henry’s state court right to counsel was in force during the November 8 car ride. (Id. at 11–

12) (citing Texas v. Cobb, 532 U.S. 162, 173 (2001)). She found that regardless of whether

                                                12
    CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 13 of 14




the federal charges were considered the same or distinct from the state charges, Henry was

able to waive any right to counsel that he may have had. (Id. at 12.)

       The Court agrees with the magistrate judge’s approach and her findings. In his

Objections, Henry first argues that his right to counsel attached when the complaint was filed,

although he acknowledges the legal authority to the contrary. (Objs. at 5.) In light of Moore,

122 F.3d at 1155–56, the Court overrules his objection on this basis.

       As noted in the R&R, even when the Sixth Amendment right to counsel has attached,

it may be waived by the defendant, regardless of whether the defendant is currently

represented, as long as the waiver is voluntary, knowing, and intelligent. Montejo, 556 U.S.

at 786. Moreover, “the decision to waive need not itself be counseled.” Id. Rather, when a

defendant is read his Miranda rights and agrees to waive them, there is no Sixth Amendment

violation, even though Miranda rights are rooted in the Fifth Amendment. Id.

       Henry appears to argue that his waiver was not knowing because the substance of his

conversation with Officer McMillin revealed that he did not understand the nature of the

charges against him. (Objs. at 6) (stating, “If anything, the R&R’s finding understates the

level of Mr. Henry’s confusion. He clearly had no idea what was happening to him.”). But,

as the magistrate judge found, the question is not whether Henry understood the nature of the

federal charges against him—the question is whether he understood the right to counsel, or

the potential consequences of speaking to law enforcement. (R&R at 12–13.) Henry does

not argue that he failed to understand his right to counsel, or the consequences of speaking to

law enforcement about criminal activity.



                                              13
    CASE 0:19-cr-00303-SRN-KMM Document 52 Filed 06/29/20 Page 14 of 14




       Although Henry argues that Minnesota Rule of Professional Conduct 4.2 prohibits an

agent of the state or government to interview a defendant without counsel present, (Objs. at

6) (citing Minn. R. Prof. Conduct 4.2), the rule is applicable to attorneys. Henry does not

appear to allege that Investigator McMillin is an attorney, nor does he provide authority for

the proposition that a violation of an ethical rule, applicable to attorneys, provides grounds

for the suppression of his statements. Rather, as the Supreme Court has recognized, “the

Constitution does not codify [rules of professional responsibility], and does not make

investigating police officers lawyers.” Montejo, 556 U.S. at 790.

       For all of the foregoing reasons, the Court agrees with the magistrate judge that

Henry’s waiver of the right to counsel was valid with respect to the November 8, 2019

statements, and overrules his objection in that regard.

THEREFORE, IT IS HEREBY ORDERED THAT:

       1. Defendant’s Objection [Doc. No. 50] is OVERRULED;

       2. The R&R [Doc. No. 48] is ADOPTED;

       3. Defendant’s Motion to Suppress Statements [Doc. No. 22] is DENIED; and

       4. Defendant’s Motion to Suppress Evidence [Doc. No. 23] is DENIED.



Dated: June 29, 2020                               s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                              14
